Citation Nr: 1626971	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  16-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to reimbursement of concurrent retirement disability pay (CRDP) withholdings from July to September 2014.

(The issues of (1) an effective date prior to May 3, 2005 for the grant of service connection for prostate cancer, on the basis of clear and unmistakable error (CUE) in an August 2006 rating decision, (2) restoration of a 100 percent disability rating, effective July 1, 2011, for the service-connected prostate cancer, including whether the reduction in compensation from 100 percent to 20 percent disabling for the period from July 1, 2011 to September 27, 2012, and to 60 percent disabling from September 27, 2012, was proper, (3) and (4) increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease, (5) and (6) whether new and material evidence has been received to reopen service connection for Graves' disease and hypertension, (7) to (10) service connection for Graves' disease, hypertension, bilateral hearing loss, and tinnitus, will be addressed in a separate Board decision.)  



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1960 to September 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which informed the Veteran that he was entitled to a retroactive CRDP compensation payment of $6,522.08 for the period from October 1, 2012 through August 30, 2015.  In August and September 2014 written statements, the Veteran contended that VA benefits of $1,237.89 for July, August, and September 2014 had been improperly withheld.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

CRDP Compensation Benefits

An April 2015 letter informed the Veteran that he was entitled to a retroactive CRDP compensation payment of $6,522.08 for the period from October 1, 2012 through August 30, 2015.  In April 2015, the Veteran entered a timely notice of disagreement with the amount of retroactive CRDP compensation payment, contending that he continued to be entitled to reimbursement of CRDP withholdings from July to September 2014.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The April 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of entitlement to reimbursement of CRDP withholdings from July to September 2014 for further procedural action.        

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issue of entitlement to reimbursement of CRDP withholdings from July to September 2014.  In order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




